Citation Nr: 0843197	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for incomplete 
paralysis of left (non-dominant) median nerve, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son





INTRODUCTION

The veteran served on active military duty from March 1941 to 
August 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2008, he had a hearing 
before the undersigned at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's residuals of injury to the left median nerve 
are equivalent to a severe disability with incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for 
incomplete paralysis of left (non-dominant) median nerve, are 
met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2008); 38 
C.F.R. §§ 4.124, 4.20, 4.40, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. The percentage 
ratings represent, as far as can predictably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian occupations. Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. See 38 U.S.C.A. § 1155 (West 2002 & West Supp. 
2008); 38 C.F.R. § 4.1 (2008). Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings. If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. See 38 C.F.R. § 
4.7 (2008). Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran. See 38 
C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2008). But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's left wrist disability is evaluated under 
Diagnostic Code 8515 for residuals of injury to the median 
nerve.  The current 20 percent rating for the non-dominant 
arm is warranted for moderate incomplete paralysis.  The next 
higher rating of 40 percent is warranted for the non-dominant 
arm if there is severe incomplete paralysis.  A 60 percent 
rating is warranted for the non-dominant arm if there is 
complete paralysis of the median nerve.  

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities. It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. 
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc. See 38 C.F.R. §§ 4.2, 
4.6 (2008).

However, a note in the Schedule pertaining to "Diseases of 
the Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Complete paralysis of the median nerve produces the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and effective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances. 38 C.F.R. § 4.124a, Diagnostic Code 8515.

There is no medical evidence indicating that the veteran has 
complete paralysis of the median nerve.  The medical opinions 
consistently state that the paralysis is incomplete.  
Therefore, a 60 percent rating is not warranted.

However, for the following reasons, the Board concludes the 
evidence is in equipoise as to whether the veteran's 
condition rises to the level of severe, warranting a 40 
percent rating. As noted above, when the involvement is 
wholly sensory, the rating should be for the moderate degree 
at the most.  The veteran's current 20 percent rating is the 
equivalent of moderate incomplete paralysis.  However, he 
does not have only sensory involvement as a residual of the 
median nerve injury.   In addition to the sensory deficits, 
there are consistent organic changes shown on the VA 
examinations such as muscle weakness in the muscles near the 
median nerve and in certain fingers of the left hand, as well 
as decreased grip strength.

At the August 2008 Board hearing, the veteran testified that 
all of his fingers were now affected by the median nerve 
injury, he was unable to bend the fingers of his left hand to 
touch the left palm, the left wrist range of motion was 
limited, and he experienced tingling and itching of the 
fingers "all the time."  The veteran's complaints of pain 
are credible considering the 2002 EMG findings.

Also, although the Board is not bound by how an examiner 
characterizes the severity of a veteran's disability, it is 
certainly one piece of evidence to be considered.  In 2005, a 
VA physician reviewed the veteran's chart and the prior 
medical findings.  The examiner correctly noted that the 
veteran retained functional ability for the left hand - it 
was just limited by the documented weakness and paresthesias.  
The examiner then noted that based on weakness of the muscles 
supplied by the median nerve, he could see a rating of severe 
being applied, since there is partial dysfunction of the 
hand.  The examiner noted that the moderate rating would also 
be applicable. 

The undersigned had an opportunity to observe the veteran at 
his hearing, and his testimony as to symptoms and impairment 
was credible.  Moreover, when asked to close the fingers of 
his left hand, it was observed that there remained more than 
a one-inch gap between the fingers and the palm.  Again, this 
is just one more piece of evidence indicating that the 
veteran's condition is not manifested by only sensory 
disturbance, but also by weakness and limited function.

Based on these facts, the Board concludes that there is 
sufficient evidence upon which to conclude the veteran's 
disability is equivalent to severe incomplete paralysis of 
the median nerve, warranting a 40 percent rating for the non-
dominant arm.  As noted above, no medical professional has 
indicated there is complete paralysis of the median nerve, so 
a higher rating is not warranted.  The 40 percent rating 
being assigned herein will also serve to compensate the 
veteran for his complaints of chronic, severe pain - 
complaints which are reasonable considering the nature of his 
injury and plausible considering the EMG findings. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Following receipt of the veteran's claim for an increase, a 
duty to assist letter was issued to him in June 2003.  That 
letter advised the veteran of VA's duty to assist him in 
developing his claim and of the types of evidence he could 
submit to substantiate his claim.  To the extent this letter 
was deficient in any respect, another letter was sent to the 
veteran in July 2007, which reiterated this information.  
That letter also provided him information consistent with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), as to how 
VA assigns disability ratings and effective dates.  Finally, 
another letter was sent to him in June 2008 providing him 
information consistent with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Obviously, the 2007 and 2008 letters were not sent to the 
veteran until after initial adjudication of his claim.  This 
was not prejudicial to him, however, because as described 
above, sufficient information was gathered during the 
development process to allow his claim. 

The duty to assist was also met.  The veteran was provided 
several VA examinations and his VA treatment records were 
obtained.  He was also provided a hearing before the 
undersigned.  There is no indication that additional, 
relevant evidence exists that is not currently in the file. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 40 percent rating for incomplete paralysis 
of left (non-dominant) median nerve, is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


